 



Exhibit 10(i)
Execution Copy
FIRST AMENDMENT TO CREDIT AGREEMENT
     THIS FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of February 12, 2007
(this “Amendment”), is by and among Universal Forest Products, Inc., a Michigan
corporation (the “Company”), the Canadian Borrower, the lenders party hereto
from time to time, some of which lenders are or may be designated from time to
time as a syndication agent, documentation agent or co-agent (the “Lenders”) and
JPMorgan Chase Bank, N.A., a national banking association, as Agent.
R E C I T A L
     The Company, the Canadian Borrower, the Lenders and the Agent are parties
to a Credit Agreement dated as of December 20, 2004 (the “Credit Agreement”).
The Company, the Canadian Borrower and the Guarantors desire to amend the Credit
Agreement and the Agent and the Lenders are willing to do so in accordance with
the terms hereof.
T E R M S
     In consideration of the premises and of the mutual agreements herein
contained, the parties agree as follows:
ARTICLE 1.
AMENDMENTS
     The Credit Agreement shall be amended as follows:
     1.1 The definitions of Applicable Margin, Canadian Borrower, and
Termination Date are restated as follows:
     “Applicable Margin” shall mean, with respect to any Eurodollar Rate
Syndicated Loan, BA Rate Syndicated Loan, facility fee under Section 2.5(a),
Letter of Credit fee under Section 2.5(b)(i) and usage fee under Section 2.5(c),
as the case may be, the applicable percentage set forth in the table below based
upon the Adjusted Leverage Ratio, as adjusted on the date 50 days after the end
of each of the first three fiscal quarters of each fiscal year of the Company
and 95 days after the end of each fiscal year of the Company, and shall remain
in effect until the next change to be effected pursuant to this definition,
based upon the Adjusted Leverage Ratio as of the last day of the most recently
ended fiscal quarter; provided, however, (i) as of the effective date of the
First Amendment to this Agreement, and until the Applicable Margin is adjusted
for the first time thereafter, as provided in this definition, the Applicable
Margin shall be set at Level I, and (ii) upon the occurrence and during the
continuance of any Default or Event of Default, the Applicable Margin shall be
the highest Applicable Margin set forth in the table below:

 



--------------------------------------------------------------------------------



 



                          Applicable Margin         Eurodollar Rate            
    Syndicated Loan, BA Rate             Adjusted Leverage   Syndicated Loan and
        Level   Ratio   Letter of Credit Fee   Facility Fee   Usage Fee
 
               
I
  £ 0.35 to 1.0   27.0 basis points   8.0 basis points   5.0 basis points
 
               
II
  > 0.35 to 1.0 and
£ 0.425 to 1.0   32.5 basis points   10.0 basis points   10.0 basis points
 
               
III
  > 0.425 to 1.0
and £ 0.50 to 1.0   42.5 basis points   12.5 basis points   10.0 basis points
 
               
IV
  > 0.50 to 1.0 and
£ 0.55 to 1.0   72.5 basis points   17.5 basis points   12.5 basis points
 
               
V
  > 0.55 to 1.0   90.0 basis points   25 basis points   12.5 basis points

          “Canadian Borrower” shall mean Universal Forest Products of Canada
Inc., a Canadian federal corporation, or such other Restricted Subsidiary of the
Company which (i) is organized under the laws of Canada or any political
subdivision thereof, (ii) becomes the Canadian Borrower pursuant to the terms of
Section 8.1(d), and (iii) is approved by the Agent.
          “Termination Date” shall mean the earlier to occur of (a) February 12,
2012 and (b) the date on which the Commitments shall be terminated pursuant to
Section 2.4 or 6.2.
     1.2 Reference in Section 2.1(c) to “$30,000,000” is deleted and
“$40,000,000” is substituted in place thereof.
     1.3 Clause (i) of Section 2.1(d) is restated as follows:
(i) the U.S. Dollar Equivalent of the aggregate principal amount of the U.S.
Syndicated Loans, the Swingline Loans and the Letters of Credit at any time
outstanding to the Company shall not exceed the aggregate U.S. Commitments of
all Lenders as of the date any such Advance is made, provided, however, that the
U.S. Dollar Equivalent of the aggregate Letters of Credit outstanding at any
time shall not exceed $75,000,000 and the U.S. Dollar Equivalent of the
aggregate of Swingline Loans at any time outstanding shall not exceed
$40,000,000,
     1.4 Reference in clause (iv) of Section 2.1(d) to “$30,000,000” is deleted
and “$100,000,000” is substituted in place thereof.

-2-



--------------------------------------------------------------------------------



 



     1.5 Section 2.13(a) is restated as follows:
     (a) Pledges, pursuant to Pledge Agreements, of the Required Percentage of
the present and future Capital Stock of certain present and future Foreign
Subsidiaries and Guaranties of certain present and future Domestic Subsidiaries
such that, at all times, the Domestic Subsidiaries which are not Guarantors and
the Foreign Subsidiaries that do not have the Required Percentage of their
Capital Stock pledged pursuant to Pledge Agreements do not, if considered in the
aggregate as a single Subsidiary, own assets in excess of 10% of the
consolidated total assets of the Company and its Restricted Subsidiaries or have
revenues in excess of 10% of the consolidated total gross revenues of the
Company and its Restricted Subsidiaries (based on the most recent four
consecutive fiscal quarters). As used herein, “Required Percentage” means, with
respect to any Foreign Subsidiary, (i) if such Foreign Subsidiary is not a
“controlled foreign corporation” as defined in the Code, 100% and (ii) if such
Foreign Subsidiary is a “controlled foreign corporation” as defined in the Code,
65% of the total voting power of all classes of issued and outstanding voting
Capital Stock of such Foreign or in excess of such percentage of the total
voting power which as a result of changes enacted after the date hereof in the
Code or for any other reason may be pledged without constituting the pledge an
investment of earnings in the United States property under section 956 of the
Code.
     1.6 Clause (c) of Section 2.14(i) is restated as follows:
     (c) the amount of such increase in the aggregate amount of the U.S.
Commitments shall not be greater than $100,000,000, and shall not cause the
aggregate amount of all U.S. Commitments to exceed $400,000,000, and the amount
of such increase in the aggregate amount of the Canadian Commitments shall not
cause the aggregate amount of all Canadian Commitments to exceed $100,000,000;
     1.7 The following phrase is deleted from Section 5.1(d)(ii): “and
consolidating summary financial statements reasonably acceptable to the Agent
reflecting the Company and its Restricted Subsidiaries and all Unrestricted
Subsidiaries as of the end of such quarter,”. The Borrowers and the Lenders
agree that the modification of the Credit Agreement under this Section 1.6 is
effective as of the Effective Date of the Credit Agreement and the Lenders waive
any Default or Event of Default that may have been caused by the failure of the
Company to deliver the consolidating summary financial statements reasonably
acceptable to the Agent required under Section 5.2(d)(ii) prior to the date of
this Amendment.
     1.8 Each Lender’s U.S. Commitment and Canadian Commitment are amended to
equal the respective amounts set forth opposite such Lender’s name on the
signature pages hereof under the heading “U.S. Commitment” and “Canadian
Commitment”, as the case may be.
     1.9 Each of the schedules attached hereto replaces the corresponding
schedule attached to the Credit Agreement.

-3-



--------------------------------------------------------------------------------



 



ARTICLE 2.
REPRESENTATIONS
     Each Borrower represents and warrants to the Agent and the Lenders that:
     2.1 The execution, delivery and performance by it of this Amendment have
been duly authorized by all necessary corporate action and are not in
contravention of any material law, rule or regulation, or any judgment, decree,
writ, injunction, order or award of any arbitrator, court or governmental
authority, or of the terms of its charter or by-laws, or of any material
contract or undertaking to which it is a party or by which it or its property is
bound or affected and do not result in the imposition of any Lien except for
Permitted Liens.
     2.2 This Amendment is the legal, valid and binding obligations of it
enforceable against it in accordance with their respective terms; except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to creditors’ rights and except that
the remedy of specific performance and injunctive and other forms of equitable
relief are subject to equitable defenses and to the discretion of the court
before which any proceedings may be brought.
     2.3 After giving effect to the amendments herein contained, the
representations and warranties contained in Article IV of the Credit Agreement
and in any other Loan Document shall be true and correct in all material
respects on and as of the date hereof as if such representations and warranties
were made on and as of the date hereof; provided that, to the extent that any of
such representations and warranties incorporate any of the Schedules referenced
in Section 1.8 of this Amendment, such representations and warranties shall be
deemed to incorporate and make reference to, in lieu of the original Schedule,
the appropriate Restated Schedule referenced in Section 1.8.
     2.4 No Event of Default or Default exists on the date hereof.
ARTICLE 3.
CONDITIONS PRECEDENT.
          This Amendment shall become effective as of the date hereof, provided
that each of the following has been satisfied:
     3.1 This Amendment shall be signed by the Borrowers, the Agent and the
Lenders.
     3.2 Each Guarantor shall have executed the Consent and Agreement attached
hereto.
     3.3 The Borrower shall pay to the Agent, for the pro rata benefit of each
Lender based on such Lender’s Commitments (after giving effect to this
Amendment), an amendment fee in an amount equal to five (5) basis points on the
sum of such Lender’s Commitments as of the date hereof after giving effect to
this Amendment.
     3.4 The Borrowers shall deliver to the Agent such board resolutions,
incumbency certificates

-4-



--------------------------------------------------------------------------------



 



and legal opinions required by the Agent.
     3.5 The Borrowers shall deliver to the Agent such other agreements and
documents in connection herewith as requested by the Agent.
ARTICLE 4.
MISCELLANEOUS.
     4.1 References in any Loan Document to the Credit Agreement shall be deemed
references to the Credit Agreement as amended hereby and as further amended from
time to time.
     4.2 Each Borrower acknowledges and agrees that the Agent, the Syndication
Agent, the Documentation Agent and the Lenders have fully performed all of their
obligations under all documents executed in connection with the Loan Documents
and all actions taken by the Agent, the Syndication Agent, the Documentation
Agent and/or the Lenders are reasonable and appropriate under the circumstances
and within their rights under the Loan Documents. Each Borrower represents and
warrants that it is not aware of, and hereby waives, any claims or causes of
action against the Agent, the Syndication Agent, the Documentation Agent or any
Lender, any participant lender or any of their successors or assigns.
     4.3 Except as expressly amended hereby, each Borrower agrees that the Loan
Documents are ratified and confirmed and shall remain in full force and effect
and that it has no set off, counterclaim, defense or other claim or dispute with
respect to any Loan Document or any transactions in connection therewith. Terms
used but not defined herein shall have the respective meanings ascribed thereto
in the Credit Agreement.
     4.4 This Amendment may be signed upon any number of counterparts with the
same effect as if the signatures thereto and hereto were upon the same
instrument, and telecopied signatures shall be enforceable as originals.

-5-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties signing this Amendment have caused
this Amendment to be executed and delivered as of the day and year first above
written.

                  UNIVERSAL FOREST PRODUCTS, INC.    
 
           
 
  By:        
 
           
 
  Print Name:        
 
           
 
  Its:        
 
           
 
                UNIVERSAL FOREST PRODUCTS OF CANADA INC.    
 
           
 
  By:        
 
           
 
  Print Name:        
 
           
 
  Its:        
 
           

-6-



--------------------------------------------------------------------------------



 



                  JPMORGAN CHASE BANK, N.A., as a Lender and as Agent    
 
           
 
  By:        
 
           
 
  Print Name:        
 
           
 
  Its:        
 
           

U.S. Commitment: $37,200,000
Canadian Commitment: $10,000,000
Applicable Lending Office in Canada:

                  JPMORGAN CHASE BANK, N.A., TORONTO BRANCH    
 
           
 
  By:        
 
           
 
  Print Name:        
 
           
 
  Its:        
 
           

-7-



--------------------------------------------------------------------------------



 



                  WACHOVIA BANK, NA    
 
           
 
  By:        
 
           
 
  Print Name:        
 
           
 
  Its:        
 
           

U.S. Commitment: $33,600,000
Canadian Commitment: $0

-8-



--------------------------------------------------------------------------------



 



                  LASALLE BANK MIDWEST NATIONAL ASSOCIATION,
formerly known as STANDARD FEDERAL BANK, NA    
 
           
 
  By:        
 
           
 
  Print Name:        
 
           
 
  Its:        
 
           

U.S. Commitment: $33,600,000
Canadian Commitment: $0

-9-



--------------------------------------------------------------------------------



 



                  FIFTH THIRD BANK    
 
           
 
  By:        
 
           
 
  Print Name:        
 
           
 
  Its:        
 
           

U.S. Commitment: $33,600,000
Canadian Commitment: $0

-10-



--------------------------------------------------------------------------------



 



                      NATIONAL CITY BANK  
 
               
 
               
 
  By:                          
 
                    Print Name:    
 
               
 
               
 
  Its:                          

U.S. Commitment: $33,600,000
Canadian Commitment: $10,000,000
Applicable Lending Office in Canada:

                      NATIONAL CITY BANK, CANADA BRANCH  
 
               
 
               
 
  By:                          
 
                    Print Name:    
 
               
 
               
 
  Its:                          

-11-



--------------------------------------------------------------------------------



 



                      COMERICA BANK  
 
               
 
               
 
  By:                          
 
                    Print Name:    
 
               
 
               
 
  Its:                          

U.S. Commitment: $27,600,000
Canadian Commitment: $5,000,000
Applicable Lending Office in Canada:

                      COMERICA BANK, CANADA BRANCH  
 
               
 
               
 
  By:                          
 
                    Print Name:    
 
               
 
               
 
  Its:                          

-12-



--------------------------------------------------------------------------------



 



                      BANK OF AMERICA, N.A.  
 
               
 
               
 
  By:                          
 
                    Print Name:    
 
               
 
               
 
  Its:                          

U.S. Commitment: $27,600,000
Canadian Commitment: $0

-13-



--------------------------------------------------------------------------------



 



                      BMO CAPITAL MARKETS FINANCING, INC.  
 
               
 
               
 
  By:                          
 
                    Print Name:    
 
               
 
               
 
  Its:                          

U.S. Commitment: $27,600,000
Canadian Commitment: $5,000,000
Applicable Lending Office in Canada:

                      BANK OF MONTREAL  
 
               
 
               
 
  By:                          
 
                    Print Name:    
 
               
 
               
 
  Its:                          

-14-



--------------------------------------------------------------------------------



 



                      WELLS FARGO BANK, N.A.  
 
               
 
               
 
  By:                          
 
                    Print Name:    
 
               
 
               
 
  Its:                          

U.S. Commitment: $27,600,000
Canadian Commitment: $0

-15-



--------------------------------------------------------------------------------



 



                      HUNTINGTON NATIONAL BANK  
 
               
 
               
 
  By:                          
 
                    Print Name:    
 
               
 
               
 
  Its:                          

U.S. Commitment: $18,000,000
Canadian Commitment: $0

-16-



--------------------------------------------------------------------------------



 



CONSENT AND AGREEMENT
          As of the date and year first above written, each of the undersigned
hereby:
          (a) fully consents to the terms and provisions of the above Amendment
and the consummation of the transactions contemplated hereby, and agrees to all
terms and provisions of the above letter applicable to it;
          (b) agrees that its Guaranty and all other Loan Documents executed by
the undersigned in connection with the Credit Agreement or otherwise in favor of
the Agent and/or the Lenders (collectively, the “Documents”) are hereby ratified
and confirmed and shall remain in full force and effect, and the undersigned
acknowledges that it has no setoff, counterclaim, defense or other claim or
dispute with respect to any Document or any transactions in connection
therewith; and
          (c) acknowledges that it is in its interest and to its financial
benefit to execute this consent and agreement.

                      UNIVERSAL FOREST PRODUCTS RMS, LLC  
 
               
 
               
 
  By:                          
 
                    Print Name:    
 
               
 
               
 
  Its:                          
 
                    UFP TRANSPORTATION, INC.  
 
               
 
               
 
  By:                          
 
                    Print Name:    
 
               
 
               
 
  Its:                          
 
                    UNIVERSAL FOREST PRODUCTS, INC.  
 
               
 
               
 
  By:                          
 
                    Print Name:    
 
               
 
               
 
  Its:                          

-17-



--------------------------------------------------------------------------------



 



                      UNIVERSAL FOREST PRODUCTS TEXAS   LIMITED PARTNERSHIP
 
               
 
               
 
  By:                          
 
                    Print Name:    
 
               
 
               
 
  Its:                          
 
                    UNIVERSAL FOREST PRODUCTS   HOLDING COMPANY, INC.
 
               
 
               
 
  By:                          
 
                    Print Name:    
 
               
 
               
 
  Its:                          
 
                    UNIVERSAL FOREST PRODUCTS   WESTERN DIVISION, INC.
 
               
 
               
 
  By:                          
 
                    Print Name:    
 
               
 
               
 
  Its:                          
 
                    UNIVERSAL FOREST PRODUCTS   EASTERN DIVISION, INC.
 
               
 
               
 
  By:                          
 
                    Print Name:    
 
               
 
               
 
  Its:                          

-18-



--------------------------------------------------------------------------------



 



                      UNIVERSAL TRUSS, INC.  
 
               
 
               
 
  By:                          
 
                    Print Name:    
 
               
 
               
 
  Its:                          
 
                    UNIVERSAL FOREST PRODUCTS   RECLAMATION CENTER, INC.
 
               
 
               
 
  By:                          
 
                    Print Name:    
 
               
 
               
 
  Its:                          
 
                    UNIVERSAL FOREST PRODUCTS OF   MODESTO L.L.C.
 
               
 
               
 
  By:                          
 
                    Print Name:    
 
               
 
               
 
  Its:                          
 
                    TRESSTAR, LLC  
 
               
 
               
 
  By:                          
 
                    Print Name:    
 
               
 
               
 
  Its:                          
 
                    UFP VENTURES, INC.  
 
               
 
               
 
  By:                          
 
                    Print Name:    
 
               
 
               
 
  Its:                          

-19-



--------------------------------------------------------------------------------



 



                      UFP REAL ESTATE, INC.  
 
               
 
               
 
  By:                          
 
                    Print Name:    
 
               
 
               
 
  Its:                          
 
                    INDIANAPOLIS REAL ESTATE, LLC
 
               
 
               
 
  By:                          
 
                    Print Name:    
 
               
 
               
 
  Its:                          
 
                    UFP VENTURES II, INC.
 
               
 
               
 
  By:                          
 
                    Print Name:    
 
               
 
               
 
  Its:                          
 
                    UNIVERSAL CONSUMER PRODUCTS, INC.
 
               
 
               
 
  By:                          
 
                    Print Name:    
 
               
 
               
 
  Its:                          
 
                    UNIVERSAL FOREST PRODUCTS WESTERN   PURCHASING, LLC
 
               
 
               
 
  By:                          
 
                    Print Name:    
 
               
 
               
 
  Its:                          

-20-



--------------------------------------------------------------------------------



 



                      UNIVERSAL FOREST PRODUCTS EASTERN   PURCHASING, INC.
 
               
 
               
 
  By:                          
 
                    Print Name:    
 
               
 
               
 
  Its:                          

-21-